Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The present Office action is being made non-final in view of the new grounds of rejection set forth.  The Office regrets any inconvenience that this may cause the Applicant.
Information Disclosure Statement
The information disclosure statement filed October 28, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the citation of the International Search Report to Patent Application Number 2016800476301 is not proper and there is no such application having this number.  The Examiner reviewed the present case and the parent application could not find a search report with this application number or something with a similar such application number.  For this reason, the citation has been struck from the PTO/SB/08a form; see page 30 of the enclosed copy.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the preclusion of “additional structural bands” (see specification paragraph 75) or “annular structural bands” (see specification paragraph 92), does not reasonably provide enablement for the preclusion of all structural supports aside from the wireform as now claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and used the invention commensurate in scope with these claims. The preclusion of all structural supports aside from the wireform does not have support because the invention as described in the original specification has a wireform support as well as a connection to commissure posts attached to the stent frame or the stent frame itself by claiming the valve member is attached to the secured to the commissure posts of the stent frame or to the stent frame itself.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear what the claim language “no annular structural support aside from the wireform” means if the valve member is also attached to or secured to the commissure posts connected to the stent frame or to the stent frame itself.  This claim language may be attempting to have its basis from specification paragraph 92 but the specification only precludes additional structural bands not all annular structural supports other aside from the wireform.  For this reason, it is not clear how to interpret the scope of the claim language such that the claim language appears contradictory and indefinite.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8, 10, 11, 14, 18, and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Conklin (US 2012/0078357).
Regarding Claims 1-3, Conklin meets the claim language where the hybrid prosthetic heart valve as claimed is the prosthetic heart valve (600) of Conklin that has an inflow end and an outflow end as seen in Figures 5-21 , the valve member including a fabric-covered (630) undulating wireform (604) with alternating cusps (614) and commissures (616) supporting a plurality of flexible leaflets (628) configured to regulate one-way blood flow therethrough as claimed is described in paragraph [0144] and best depicted in Figures 19 and 21 of Conklin, the valve member having no annular structural support aside from the wireform as claimed (as best seen in Figures 32-34 and described in paragraphs 201-203), the fabric-covered expandable stent frame (602) having a radially-expandable inflow end and an outflow ends that undulates with peaks and valleys corresponding to an inflow end of the wireform (604) as claimed is described at least in paragraphs 33 and 143-145 and outflow end that is configured to be compressed to a constricted diameter smaller than the first diameter having an outflow end the stent frame (602) being attached to and projecting in an inflow direction from an inflow end of the wireform is shown in the previously cited portions of Conklin; and a plurality of separate commissure posts 652 (paragraphs [0196-0199]) where the commissure posts (652) are separate from the wireframe, the stent frame and the leaflets) connected to the outflow end (620) of the stent frame (602) and projecting axially therefrom so as to be located radially outward from the wireform commissures as claimed is best seen in Figure 19, and the flexible leaflets (628) passing radially outward through the wireform commissures and attach to the commissure posts as claimed is best described paragraph 144 and as best depicted in Figure 19 of Conklin.
Regarding Claim 5, Conklin discloses that the commissure posts (652) are secured with sutures to the stent frame outflow end (as seen in Figure 19 and paragraph 149).
Regarding Claim 10-11, Conklin discloses a suture-permeable sealing ring (880) enclosed by a portion of the fabric covering the stent frame; see Figures 30-31 and paragraph 186 of Conklin.
Regarding claim 14, the Applicant is directed to see Figures 19 and 35 of Conklin.
Regarding claims 8 and 18, the sealing ring insert stent (1470) has tabs (1479) and be made of a polymer material; see paragraph 187.  This same stent (1470) is covered with a fabric as explained in paragraph 186 of Conklin. 
Regarding claim 20, the Applicant is directed to see paragraph 192 of Conklin.
Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive. 
The Applicant traverses the Section 112(b) rejection by arguing that the language “aside from the wireform” makes the claim scopes clear.  The Examiner does not agree.  In response, the Examiner has provided a new ground of rejection under Section 112(b) and a new ground of rejection under 112(a) for lack of enablement.
In traversing the Section 102 rejection, the Applicant argues that the commissure posts 652 are on “the leaflet support stent 652 which is attached to the wireform portion 604/wireform portion 904’ (Fig. 33), and not to the lower stent portion 602.” (see the third full paragraph on page 7 of the response.  This argument is confusing and not understood.  It is noted that there are many different embodiments disclosed in Conklin such that it can show different connected features.  As pointed out in the amended rejection, the commissure posts (652) can be separate from the wireform but part of the stent frame.  For example, the commissure posts (1476, 1495) can be attached or part of the sealing support ring (880) that is attached to the wireform containing leaflet support stent (1470); see paragraph 186.  For this reason, the Examiner asserts that the claim language is read on by Conklin.
In traversing claim 11, the Applicant argues that “the stent portion 602 extends below the shelf 653 of the native valve annulus 648”; see the third full paragraph on page 9 of the response.  The Examiner asserts that this argument is not commensurate with the scope of present claim language that says nothing about the shelf 653 of the native valve annulus 648.  For this reason, it is considered unpersuasive.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774